(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     TAYLOR v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

   No. 14–6166. Argued February 23, 2016—Decided June 20, 2016
Petitioner Taylor was indicted under the Hobbs Act on two counts of
  affecting commerce or attempting to do so through robbery for his
  participation in two home invasions targeting marijuana dealers. In
  both cases, Taylor and other gang members broke into the homes,
  confronted the residents, demanded the location of drugs and money,
  found neither, and left relatively empty handed.
    Taylor’s trial resulted in a hung jury. At his retrial, the Govern-
  ment urged the trial court to preclude Taylor from offering evidence
  that the drug dealers he targeted dealt only in locally-grown mariju-
  ana. The trial court excluded that evidence and Taylor was convicted
  on both counts. The Fourth Circuit affirmed, holding that, given the
  aggregate effect of drug dealing on interstate commerce, the Govern-
  ment needed only to prove that Taylor robbed or attempted to rob a
  drug dealer of drugs or drug proceeds to satisfy the commerce ele-
  ment.
Held:
    1. The prosecution in a Hobbs Act robbery case satisfies the Act’s
 commerce element if it shows that the defendant robbed or attempted
 to rob a drug dealer of drugs or drug proceeds. Pp. 4–9.
       (a) The language of the Hobbs Act is unmistakably broad and
 reaches any obstruction, delay, or other effect on commerce, 18
 U. S. C. §1951(a), “over which the United States has jurisdiction,”
 §1951(b)(3). See United States v. Culbert, 435 U. S. 371, 373. Pp. 4–
 5.
       (b) Under its commerce power, this Court has held, Congress
 may regulate, among other things, activities that have a substantial
 aggregate effect on interstate commerce, see Wickard v. Filburn, 317
 U. S. 111, 125. This includes “purely local activities that are part of
2                     TAYLOR v. UNITED STATES

                                  Syllabus

    an economic ‘class of activities’ that have a substantial effect on in-
    terstate commerce,” Gonzales v. Raich, 545 U. S. 1, 17, so long as
    those activities are economic in nature. See United States v. Morri-
    son, 529 U. S. 598, 613. One such “class of activities” is the produc-
    tion, possession, and distribution of controlled substances. 545 U. S.,
    at 22. Grafting the holding in Raich onto the Hobbs Act’s commerce
    element, it follows that a robber who affects even the intrastate sale
    of marijuana affects commerce over which the United States has ju-
    risdiction. Pp. 5–6.
          (c) In arguing that Raich should be distinguished because the
    Controlled Substances Act lacks the Hobbs Act’s additional commerce
    element, Taylor confuses the standard of proof with the meaning of
    the element that must be proved. The meaning of the Hobbs Act’s
    commerce element is a question of law, which, Raich establishes, in-
    cludes purely intrastate drug production and sale. Applying, without
    expanding, Raich’s interpretation of the scope of Congress’s Com-
    merce Clause power, if the Government proves beyond a reasonable
    doubt that a robber targeted a marijuana dealer’s drugs or illegal
    proceeds, the Government has proved beyond a reasonable doubt that
    commerce over which the United States has jurisdiction was affected.
    Pp. 6–9.
       2. Here, the Government met its burden by introducing evidence
    that Taylor’s gang intentionally targeted drug dealers to obtain drugs
    and drug proceeds. That evidence included information that the gang
    members targeted the victims because of their drug dealing activi-
    ties, as well as explicit statements made during the course of the rob-
    beries that revealed their belief that drugs and money were present.
    Such proof is sufficient to meet the Hobbs Act’s commerce element.
    P. 9.
754 F. 3d 217, affirmed.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
THOMAS, J., filed a dissenting opinion.
                       Cite as: 579 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–6166
                                  _________________


     DAVID ANTHONY TAYLOR, PETITIONER v.

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                [June 20, 2016] 


  JUSTICE ALITO delivered the opinion of the Court.
  The Hobbs Act makes it a crime for a person to affect
commerce, or to attempt to do so, by robbery. 18 U. S. C.
§1951(a). The Act defines “commerce” broadly as inter-
state commerce “and all other commerce over which the
United States has jurisdiction.” §1951(b)(3). This case
requires us to decide what the Government must prove to
satisfy the Hobbs Act’s commerce element when a defend-
ant commits a robbery that targets a marijuana dealer’s
drugs or drug proceeds.
  The answer to this question is straightforward and
dictated by our precedent. We held in Gonzales v. Raich,
545 U. S. 1 (2005), that the Commerce Clause gives Con-
gress authority to regulate the national market for mari-
juana, including the authority to proscribe the purely
intrastate production, possession, and sale of this con-
trolled substance. Because Congress may regulate these
intrastate activities based on their aggregate effect on
interstate commerce, it follows that Congress may also
regulate intrastate drug theft. And since the Hobbs Act
criminalizes robberies and attempted robberies that affect
2               TAYLOR v. UNITED STATES

                     Opinion of the Court

any commerce “over which the United States has jurisdic-
tion,” §1951(b)(3), the prosecution in a Hobbs Act robbery
case satisfies the Act’s commerce element if it shows that
the defendant robbed or attempted to rob a drug dealer of
drugs or drug proceeds. By targeting a drug dealer in this
way, a robber necessarily affects or attempts to affect
commerce over which the United States has jurisdiction.
   In this case, petitioner Anthony Taylor was convicted on
two Hobbs Act counts based on proof that he attempted to
rob marijuana dealers of their drugs and drug money. We
hold that this evidence was sufficient to satisfy the Act’s
commerce element.
                              I
   Beginning as early as 2009, an outlaw gang called the
“Southwest Goonz” committed a series of home invasion
robberies targeting drug dealers in the area of Roanoke,
Virginia. 754 F. 3d 217, 220 (CA4 2014). For obvious
reasons, drug dealers are more likely than ordinary citi-
zens to keep large quantities of cash and illegal drugs in
their homes and are less likely to report robberies to the
police. For participating in two such home invasions,
Taylor was convicted of two counts of Hobbs Act robbery,
in violation of §1951(a), and one count of using a firearm
in furtherance of a crime of violence, in violation of
§924(c).
   The first attempted drug robbery for which Taylor was
convicted occurred in August 2009. Id., at 220. Taylor
and others targeted the home of Josh Whorley, having
obtained information that Whorley dealt “exotic and high
grade” marijuana. Ibid. “The robbers expected to find
both drugs and money” in Whorley’s home. Ibid. Taylor
and the others broke into the home, searched it, and as-
saulted Whorley and his girlfriend. They demanded to be
told the location of money and drugs but, not locating any,
left with only jewelry, $40, two cell phones, and a mariju-
                 Cite as: 579 U. S. ____ (2016)           3

                     Opinion of the Court

ana cigarette. Ibid.
  The second attempted drug robbery occurred two
months later in October 2009 at the home of William
Lynch. Ibid. A source informed the leader of the gang
that, on a prior occasion, the source had robbed Lynch of
20 pounds of marijuana in front of Lynch’s home. The
gang also received information that Lynch continued to
deal drugs. Taylor and others broke into Lynch’s home,
held his wife and young children at gunpoint, assaulted
his wife, and demanded to know the location of his drugs
and money. Again largely unsuccessful, the robbers made
off with only a cell phone. Id., at 221.
  For his participation in these two home invasions, Tay-
lor was indicted under the Hobbs Act on two counts of
affecting commerce or attempting to do so through rob-
bery. App. 11a–13a. His first trial resulted in a hung
jury. On retrial, at the urging of the Government, the
District Court precluded Taylor from introducing evidence
that the drug dealers he targeted might be dealing in only
locally grown marijuana. Id., at 60a; see 754 F. 3d, at 221.
During the second trial, Taylor twice moved for a judg-
ment of acquittal on the ground that the prosecution had
failed to meet its burden on the commerce element, Tr.
445–447, 532–533; see 754 F. 3d, at 221, but the District
Court denied those motions, holding that the proof that
Taylor attempted to rob drug dealers was sufficient as a
matter of law to satisfy that element. Tr. 446, 532–533.
The jury found Taylor guilty on both of the Hobbs Act
counts and one of the firearms counts. App. 67a–69a.
  On appeal, Taylor challenged the sufficiency of the
evidence to prove the commerce element of the Hobbs Act,
but the Fourth Circuit affirmed. “Because drug dealing in
the aggregate necessarily affects interstate commerce,” the
court reasoned, “the government was simply required to
prove that Taylor depleted or attempted to deplete the
assets of such an operation.” 754 F. 3d, at 224.
4                  TAYLOR v. UNITED STATES

                        Opinion of the Court

  We granted certiorari to resolve a conflict in the Circuits
regarding the demands of the Hobbs Act’s commerce ele-
ment in cases involving the theft of drugs and drug pro-
ceeds from drug dealers. 576 U. S. ___ (2015).
                             II

                             A

    The Hobbs Act provides in relevant part as follows:
      “Whoever in any way or degree obstructs, delays, or
      affects commerce or the movement of any article or
      commodity in commerce, by robbery . . . or attempts
      or conspires so to do . . . shall be fined under this title
      or imprisoned not more than twenty years, or both.” 18
      U. S. C. §1951(a).
    The Act then defines the term “commerce” to mean
      “commerce within the District of Columbia, or any
      Territory or Possession of the United States; all com-
      merce between any point in a State, Territory, Posses-
      sion, or the District of Columbia and any point outside
      thereof; all commerce between points within the same
      State through any place outside such State; and all
      other commerce over which the United States has ju-
      risdiction.” §1951(b)(3).
   The language of the Hobbs Act is unmistakably broad.
It reaches any obstruction, delay, or other effect on com-
merce, even if small, and the Act’s definition of commerce
encompasses “all . . . commerce over which the United
States has jurisdiction.” Ibid. We have noted the sweep of
the Act in past cases. United States v. Culbert, 435 U. S.
371, 373 (1978) (“These words do not lend themselves to
restrictive interpretation”); Stirone v. United States, 361
U. S. 212, 215 (1960) (The Hobbs Act “speaks in broad
language, manifesting a purpose to use all the constitu-
tional power Congress has to punish interference with
interstate commerce by extortion, robbery or physical
                  Cite as: 579 U. S. ____ (2016)             5

                      Opinion of the Court

violence”).
                               B
   To determine how far this commerce element extends—
and what the Government must prove to meet it—we look
to our Commerce Clause cases. We have said that there
are three categories of activity that Congress may regulate
under its commerce power: (1) “the use of the channels of
interstate commerce”; (2) “the instrumentalities of inter-
state commerce, or persons or things in interstate com-
merce, even though the threat may come only from intra-
state activities”; and (3) “those activities having a
substantial relation to interstate commerce, . . . i. e., those
activities that substantially affect interstate commerce.”
United States v. Lopez, 514 U. S. 549, 558–559 (1995). We
have held that activities in this third category—those that
“substantially affect” commerce—may be regulated so long
as they substantially affect interstate commerce in the
aggregate, even if their individual impact on interstate
commerce is minimal. See Wickard v. Filburn, 317 U. S.
111, 125 (1942) (“[E]ven if appellee’s activity be local and
though it may not be regarded as commerce, it may still,
whatever its nature, be reached by Congress if it exerts a
substantial economic effect on interstate commerce”).
   While this final category is broad, “thus far in our Na-
tion’s history our cases have upheld Commerce Clause
regulation of intrastate activity only where that activity is
economic in nature.” United States v. Morrison, 529 U. S.
598, 613 (2000).
   In this case, the activity at issue, the sale of marijuana,
is unquestionably an economic activity. It is, to be sure, a
form of business that is illegal under federal law and the
laws of most States. But there can be no question that
marijuana trafficking is a moneymaking endeavor—and a
potentially lucrative one at that.
   In Raich, the Court addressed Congress’s authority to
6                TAYLOR v. UNITED STATES

                     Opinion of the Court

regulate the marijuana market. The Court reaffirmed
“Congress’ power to regulate purely local activities that
are part of an economic ‘class of activities’ that have a
substantial effect on interstate commerce.” 545 U. S., at
17. The production, possession, and distribution of con-
trolled substances constitute a “class of activities” that in
the aggregate substantially affect interstate commerce,
and therefore, the Court held, Congress possesses the
authority to regulate (and to criminalize) the production,
possession, and distribution of controlled substances even
when those activities occur entirely within the boundaries
of a single State. Any other outcome, we warned, would
leave a gaping enforcement hole in Congress’s regulatory
scheme. Id., at 22.
  The case now before us requires no more than that we
graft our holding in Raich onto the commerce element of
the Hobbs Act. The Hobbs Act criminalizes robberies
affecting “commerce over which the United States has
jurisdiction.” §1951(b)(3). Under Raich, the market for
marijuana, including its intrastate aspects, is “commerce
over which the United States has jurisdiction.” It there-
fore follows as a simple matter of logic that a robber
who affects or attempts to affect even the intrastate sale
of marijuana grown within the State affects or attempts
to affect commerce over which the United States has
jurisdiction.
                              C
   Rejecting this logic, Taylor takes the position that the
robbery or attempted robbery of a drug dealer’s inventory
violates the Hobbs Act only if the Government proves
something more. This argument rests in part on the fact
that Raich concerned the Controlled Substances Act
(CSA), the criminal provisions of which lack a jurisdic-
tional element. See 21 U. S. C. §§841(a), 844. The Hobbs
Act, by contrast, contains such an element—namely, the
                 Cite as: 579 U. S. ____ (2016)           7

                     Opinion of the Court

conduct criminalized must affect or attempt to affect
commerce in some way or degree.            See 18 U. S. C.
§1951(a). Therefore, Taylor reasons, the prosecution must
prove beyond a reasonable doubt either (1) that the par-
ticular drugs in question originated or were destined for
sale out of State or (2) that the particular drug dealer
targeted in the robbery operated an interstate business.
See Brief for Petitioner 25–27; Reply Brief 8. The Second
and Seventh Circuits have adopted this same argument.
See United States v. Needham, 604 F. 3d 673, 681 (CA2
2010); United States v. Peterson, 236 F. 3d 848, 855 (CA7
2001).
   This argument is flawed. It confuses the standard of
proof with the meaning of the element that must be
proved. There is no question that the Government in a
Hobbs Act prosecution must prove beyond a reasonable
doubt that the defendant engaged in conduct that satisfies
the Act’s commerce element, but the meaning of that
element is a question of law. And, as noted, Raich estab-
lished that the purely intrastate production and sale of
marijuana is commerce over which the Federal Govern-
ment has jurisdiction. Therefore, if the Government
proves beyond a reasonable doubt that a robber targeted a
marijuana dealer’s drugs or illegal proceeds, the Govern-
ment has proved beyond a reasonable doubt that com-
merce over which the United States has jurisdiction was
affected.
   The only way to escape that conclusion would be to hold
that the Hobbs Act does not exercise the full measure of
Congress’s commerce power. But we reached the opposite
conclusion more than 50 years ago, see Stirone, 361 U. S.,
at 215, and it is not easy to see how the expansive lan-
guage of the Act could be interpreted in any other way.
   This conclusion does not make the commerce provision
of the Hobbs Act superfluous. That statute, unlike the
criminal provisions of the CSA, applies to forms of conduct
8                TAYLOR v. UNITED STATES

                     Opinion of the Court

that, even in the aggregate, may not substantially affect
commerce. The Act’s commerce element ensures that
applications of the Act do not exceed Congress’s authority.
But in a case like this one, where the target of a robbery is
a drug dealer, proof that the defendant’s conduct in and of
itself affected or threatened commerce is not needed. All
that is needed is proof that the defendant’s conduct fell
within a category of conduct that, in the aggregate, had
the requisite effect.
                              D
  Contrary to the dissent, see post, at 10–12 (opinion of
THOMAS, J.), today’s holding merely applies—it in no way
expands—Raich’s interpretation of the scope of Congress’s
power under the Commerce Clause. The dissent resists
the substantial-effects approach and the aggregation
principle on which Raich is based, see post, at 11–12. But
we have not been asked to reconsider Raich. So our deci-
sion in Raich controls the outcome here. As long as Con-
gress may regulate the purely intrastate possession and
sale of illegal drugs, Congress may criminalize the theft or
attempted theft of those same drugs.
  We reiterate what this means. In order to obtain a
conviction under the Hobbs Act for the robbery or at-
tempted robbery of a drug dealer, the Government need
not show that the drugs that a defendant stole or attempted
to steal either traveled or were destined for transport
across state lines. Rather, to satisfy the Act’s commerce
element, it is enough that a defendant knowingly stole or
attempted to steal drugs or drug proceeds, for, as a matter
of law, the market for illegal drugs is “commerce over
which the United States has jurisdiction.” And it makes
no difference under our cases that any actual or threat-
ened effect on commerce in a particular case is minimal.
See Perez v. United States, 402 U. S. 146, 154 (1971)
(“Where the class of activities is regulated and that class
                 Cite as: 579 U. S. ____ (2016)                  9

                     Opinion of the Court

is within the reach of federal power, the courts have no
power ‘to excise, as trivial, individual instances’ of the
class” (emphasis deleted)).
                             E
   In the present case, the Government met its burden by
introducing evidence that Taylor’s gang intentionally
targeted drug dealers to obtain drugs and drug proceeds.
One of the victims had been robbed of substantial quanti-
ties of drugs at his residence in the past, and the other
was thought to possess high-grade marijuana. The rob-
bers also made explicit statements in the course of the
robberies revealing that they believed that the victims
possessed drugs and drug proceeds. Tr. 359 (asking Lynch
“where the weed at”); id., at 93 (asking Whorley “where
the money was at, where the weed was at”); id., at 212–
213 (asking Whorley, “Where is your money and where is
your weed at?”). Both robberies were committed with the
express intent to obtain illegal drugs and the proceeds
from the sale of illegal drugs. Such proof is sufficient to
meet the commerce element of the Hobbs Act.
   Our holding today is limited to cases in which the de-
fendant targets drug dealers for the purpose of stealing
drugs or drug proceeds. We do not resolve what the Gov-
ernment must prove to establish Hobbs Act robbery where
some other type of business or victim is targeted. See, e.g.,
Stirone, supra, at 215 (Government offered evidence that
the defendant attempted to extort a concrete business that
actually obtained supplies and materials from out of
State).
                      *    *     * 

  The judgment of the Fourth Circuit is affirmed. 


                                                  It is so ordered.
                 Cite as: 579 U. S. ____ (2016)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–6166
                         _________________


      DAVID ANTHONY TAYLOR, PETITIONER v.

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                        [June 20, 2016] 


   JUSTICE THOMAS, dissenting.
   The Hobbs Act makes it a federal crime to commit a
robbery that “affects” “commerce over which the United
States has jurisdiction.” 18 U. S. C. §§1951(a), 1951(b)(3).
Under the Court’s decision today, the Government can
obtain a Hobbs Act conviction without proving that the
defendant’s robbery in fact affected interstate commerce—
or any commerce. See ante, at 5–9. The Court’s holding
creates serious constitutional problems and extends our
already expansive, flawed commerce-power precedents. I
would construe the Hobbs Act in accordance with constitu-
tional limits and hold that the Act punishes a robbery only
when the Government proves that the robbery itself af-
fected interstate commerce.
                            I
  In making it a federal crime to commit a robbery that
“affects commerce,” §1951(a), the Hobbs Act invokes the
full reach of Congress’ commerce power: The Act defines
“commerce” to embrace “all . . . commerce over which the
United States has jurisdiction.” §1951(b)(3). To deter-
mine the Hobbs Act’s reach, I start by examining the
limitations on Congress’ authority to punish robbery
under its commerce power. In light of those limitations
and in accordance with the Hobbs Act’s text, I would hold
2                TAYLOR v. UNITED STATES

                     THOMAS, J., dissenting

that the Government in a Hobbs Act case may obtain a
conviction for robbery only if it proves, beyond a reason-
able doubt, that the defendant’s robbery itself affected
interstate commerce. The Government may not obtain a
conviction by proving only that the defendant’s robbery
affected intrastate commerce or other intrastate activity.
                                A
   Congress possesses only limited authority to prohibit
and punish robbery. “The Constitution creates a Federal
Government of enumerated powers.” United States v.
Lopez, 514 U. S. 549, 552 (1995); see Art. I, §8; Marbury v.
Madison, 1 Cranch 137, 176 (1803) (Marshall, C. J.) (“The
powers of the legislature are defined, and limited; and that
those limits may not be mistaken, or forgotten, the consti-
tution is written”). As with its powers generally, Congress
has only limited authority over crime. The Government
possesses broad general authority in territories and fed-
eral enclaves. See Art. I, §8, cl. 17 (conferring power of
“exclusive Legislation” over the District of Columbia);
Art. IV, §3, cl. 2 (“The Congress shall have Power to dis-
pose of and make all needful Rules and Regulations re-
specting the Territory or other Property belonging to the
United States”). But its power over crimes committed in
the States is very different. The Constitution expressly
delegates to Congress authority over only four specific
crimes: counterfeiting securities and coin of the United
States, Art. I, §8, cl. 6; piracies and felonies committed on
the high seas, Art. I, §8, cl. 10; offenses against the law of
nations, ibid.; and treason, Art. III, §3, cl. 2. Given these
limited grants of federal power, it is “clea[r] that Congress
cannot punish felonies generally.” Cohens v. Virginia, 6
Wheat. 264, 428 (1821) (Marshall, C. J.). Congress has
“no general right to punish murder committed within any
of the States,” for example, and no general right to punish
the many crimes that fall outside of Congress’ express
                  Cite as: 579 U. S. ____ (2016)            3

                     THOMAS, J., dissenting

grants of criminal authority. Id., at 426. “The Constitu-
tion,” in short, “withhold[s] from Congress a plenary police
power.” Lopez, supra, at 566; see Art. I, §8; Amdt. 10.
    Beyond the four express grants of federal criminal au-
thority, then, Congress may validly enact criminal laws
only to the extent that doing so is “necessary and proper
for carrying into Execution” its enumerated powers or
other powers that the Constitution vests in the Federal
Government. Art. I, §8, cl. 18. As Chief Justice Marshall
explained, “the [federal] government may, legitimately,
punish any violation of its laws” as a necessary and proper
means for carrying into execution Congress’ enumerated
powers. McCulloch v. Maryland, 4 Wheat. 316, 416
(1819); see id., at 416–421. But if these limitations are not
respected, Congress will accumulate the general police
power that the Constitution withholds.
    The scope of Congress’ power to punish robbery in the
Hobbs Act—or in any federal statute—must be assessed in
light of these principles. The Commerce Clause—the
constitutional provision that the Hobbs Act most clearly
invokes—does not authorize Congress to punish robbery.
That Clause authorizes Congress to regulate “Commerce
. . . among the several States.” Art. I, §8, cl. 3. Robbery is
not “Commerce” under that Clause. At the founding,
“commerce” “consisted of selling, buying, and bartering, as
well as transporting for these purposes.” Lopez, supra, at
585 (THOMAS, J., concurring). The Commerce Clause, as
originally understood, thus “empowers Congress to regu-
late the buying and selling of goods and services trafficked
across state lines.” Gonzales v. Raich, 545 U. S. 1, 58
(2005) (THOMAS, J., dissenting). Robbery is not buying, it
is not selling, and it cannot plausibly be described as a
commercial transaction (“trade or exchange for value”).
Id., at 59.
    Because Congress has no freestanding power to punish
robbery and because robbery is not itself “Commerce,”
4                TAYLOR v. UNITED STATES

                    THOMAS, J., dissenting

Congress may prohibit and punish robbery only to the
extent that doing so is “necessary and proper for carrying
into Execution” Congress’ power to regulate commerce.
Art. I, §8, cl. 18. To be “necessary,” Congress’ prohibition
of robbery must be “plainly adapted” to regulating inter-
state commerce. McCulloch, supra, at 421. This means
that Congress’ robbery prohibition must have an “obvious,
simple, and direct relation” with the regulation of inter-
state commerce. Raich, supra, at 61 (THOMAS, J., dissent-
ing) (internal quotation marks omitted). And for Con-
gress’ robbery prohibition to be “proper,” it cannot be
“prohibited” by the Constitution or inconsistent with its
“letter and spirit.” McCulloch, supra, at 421; see United
States v. Comstock, 560 U. S. 126, 161 (2010) (THOMAS, J.,
dissenting) (same).
                            B
  With those principles in mind, I turn to the Hobbs Act.
The Act provides,
    “Whoever in any way or degree obstructs, delays, or
    affects commerce or the movement of any article or
    commodity in commerce, by robbery or extortion or at-
    tempts or conspires so to do, or commits or threatens
    physical violence to any person or property in further-
    ance of a plan or purpose to do anything in violation of
    this section shall be [punished].” 18 U. S. C. §1951(a).
In keeping with Congress’ authority to regulate certain
commerce—but not robbery generally—the central feature
of a Hobbs Act crime is an effect on commerce. The Act
begins by focusing on commerce and then carefully de-
scribes the required relationship between the proscribed
conduct and commerce: The Act uses active verbs—
“obstructs,” “delays,” “affects”—to describe how a robbery
must relate to commerce, making clear that a defendant’s
robbery must affect commerce.
                  Cite as: 579 U. S. ____ (2016)              5

                      THOMAS, J., dissenting

 The Act’s reach depends on the meaning of “commerce,”
which the Act defines as
    “commerce within the District of Columbia, or any
    Territory or Possession of the United States; all com-
    merce between any point in a State, Territory, Posses-
    sion, or the District of Columbia and any point outside
    thereof; all commerce between points within the same
    State through any place outside such State; and all
    other commerce over which the United States has ju-
    risdiction.” §1951(b)(3).
As noted above, this provision is comprehensive and ap-
pears to invoke all of Congress’ commerce power. The first
clause of the definition invokes Congress’ broad police
power, including power over internal commerce, in the
District of Columbia and the Territories. See Art. I, §8,
cl. 17 (District of Columbia); Art. IV, §3, cl. 2 (territories).
The second and third clauses most clearly invoke those
broad powers as well as Congress’ power “[t]o regulate
Commerce . . . among the several States.” Art. I, §8, cl. 3.
The final clause invokes all federal commerce power not
covered in the previous clauses. It invokes (to the extent
that the second and third clauses do not already do so)
Congress’ authority “[t]o regulate Commerce with foreign
Nations . . . and with the Indian Tribes.” Ibid.
   The critical question in this case is whether the com-
merce definition’s final clause extends further, to some
intrastate activity. Given the limitations imposed by the
Constitution, I would construe this clause not to reach
such activity.
   As explained above, for the Hobbs Act to constitutionally
prohibit robberies that interfere with intrastate activity,
that prohibition would need to be “necessary and proper
for carrying into Execution” Congress’ power to regulate
interstate commerce, Art. I, §8, cls. 3, 18. See Part I–A,
supra. Punishing a local robbery—one that affects only
6                 TAYLOR v. UNITED STATES

                      THOMAS, J., dissenting

intrastate commerce or other intrastate activity—cannot
satisfy that standard. Punishing a local robbery does not
bear a “direct relation” to the regulation of interstate
commerce, so it would not be “necessary.” Raich, 545
U. S., at 61 (THOMAS, J., dissenting) (internal quotation
marks omitted). Nor would punishing such a robbery be
“proper.” Permitting Congress to criminalize such rob-
beries would confer on Congress a general police power
over the Nation—even though the Constitution confers no
such power on Congress. Lopez, 514 U. S., at 566; see
Raich, 545 U. S., at 65 (THOMAS, J., dissenting). Allowing
the Federal Government to reach a simple home robbery,
for example, would “encroac[h] on States’ traditional police
powers to define the criminal law and to protect . . . their
citizens.” Id., at 66. This would “subvert basic principles
of federalism and dual sovereignty,” id., at 65, and would
be inconsistent with the “letter and spirit” of the Constitu-
tion, McCulloch, 4 Wheat., at 421.
   Thus, the Hobbs Act reaches a local robbery only when
that particular robbery “obstructs, delays, or affects”
interstate commerce. §§1951(a), 1951(b)(3). So construed,
the Hobbs Act validly punishes robbery. Congress’ power
“[t]o regulate Commerce . . . among the several States,”
Art. I, §8, cl. 3, “would lack force or practical effect if Con-
gress lacked the authority to enact criminal laws” prohib-
iting interference with interstate commerce or the move-
ment of articles or goods in interstate commerce,
Comstock, supra, at 169 (THOMAS, J., dissenting). The
Hobbs Act’s prohibition on such interferences thus helps to
“carr[y] into Execution” Congress’ enumerated power to
regulate interstate commerce. Art. I, §8, cls. 3, 18. A
prohibition on such interference by robbery bears an “ob-
vious, simple, and direct relation” to regulating interstate
commerce: it allows commerce to flow between States
unobstructed. Raich, supra, at 61 (THOMAS, J., dissent-
ing) (internal quotation marks omitted). It is therefore
                  Cite as: 579 U. S. ____ (2016)             7

                     THOMAS, J., dissenting

“necessary.” And such a prohibition accords with the
limited nature of the powers that the Constitution confers
on Congress, by adhering to the categories of commerce
that the Constitution authorizes Congress to regulate and
by keeping Congress from exercising a general police
power. See, e.g., Lopez, supra, at 566. It is accordingly
“proper” to that extent. If construed to reach a robbery
that does not affect interstate commerce, however, the
Hobbs Act exceeds Congress’ authority because it is no
longer “necessary and proper” to the execution of Con-
gress’ power “[t]o regulate Commerce . . . among the sev-
eral States,” Art. I, §8, cls. 3, 18. See Part I–A, supra.
  Robberies that might satisfy these principles would be
those that affect the channels of interstate commerce or
instrumentalities of interstate commerce. A robbery that
forces an interstate freeway to shut down thus may form
the basis for a valid Hobbs Act conviction. So too might a
robbery of a truckdriver who is in the course of transport-
ing commercial goods across state lines. But if the Gov-
ernment cannot prove that a robbery in a State affected
interstate commerce, then the robbery is not punishable
under the Hobbs Act. Sweeping in robberies that do not
affect interstate commerce comes too close to conferring on
Congress a general police power over the Nation.
  Given the Hobbs Act’s text and relevant constitutional
principles, the Government in a Hobbs Act robbery case
(at least one that involves only intrastate robbery) must
prove, beyond a reasonable doubt, that the defendant’s
robbery itself affected interstate commerce. See Alleyne v.
United States, 570 U. S. ___, ___ (2013) (opinion of
THOMAS, J.) (slip op., at 3) (the Sixth Amendment right to
a trial “ ‘by an impartial jury,’ ” in conjunction with our due
process precedents, “requires that each element of a crime
be proved to the jury beyond a reasonable doubt”); In re
Winship, 397 U. S. 358, 364 (1970) (requiring reasonable-
doubt showing on each element of a crime).
8                 TAYLOR v. UNITED STATES

                     THOMAS, J., dissenting

                              C
  On this interpretation of the Hobbs Act, petitioner
David Anthony Taylor’s convictions cannot stand. The
Government cites no evidence that Taylor actually ob-
structed, delayed, or affected interstate commerce when he
committed the two intrastate robberies here. The Gov-
ernment did not prove that Taylor affected any channel of
interstate commerce, instrumentality of commerce, or
person or thing in interstate commerce. See Lopez, supra,
at 558–559 (describing these core areas of commerce regu-
lation). Nor did the Government prove that Taylor affected
an actual commercial transaction—let alone an interstate
commercial transaction. At most, the Government proved
instead that Taylor robbed two drug dealers in their
homes in Virginia; that the marijuana that Taylor ex-
pected to (but did not) find in these robberies might possi-
bly at some point have crossed state lines; and that Taylor
expected to find large amounts of marijuana. See Brief for
United States 35–37; Tr. 63–69, 354, 420–421. Under the
principles set forth above, that is not sufficient to bring
Taylor’s robberies within the Hobbs Act’s reach. We
should reverse Taylor’s Hobbs Act convictions.
                             II
  Upholding Taylor’s convictions, the Court reads the
Hobbs Act differently. See ante, at 5–9. The Court con-
cludes that the “commerce over which the United States
has jurisdiction,” §1951(b)(3), includes intrastate activity.
See ante, at 5–6. Under our modern precedents, as the
Court notes, Congress may regulate not just the channels
of interstate commerce, instrumentalities of interstate
commerce, and persons or things moving in interstate
commerce, but may also regulate “those activities having a
substantial relation to interstate commerce, . . . i. e., those
activities that substantially affect interstate commerce.”
Lopez, supra, at 558–559; see Wickard v. Filburn, 317
                  Cite as: 579 U. S. ____ (2016)             9

                     THOMAS, J., dissenting

U. S. 111, 125 (1942) (“[E]ven if appellee’s activity be local
and though it may not be regarded as commerce, it may
still, whatever its nature, be reached by Congress if it
exerts a substantial economic effect on interstate com-
merce”). The substantial-effects approach is broad, in part
because of its “aggregation principle”: Congress can regu-
late an activity—even an intrastate, noncommercial activ-
ity—if that activity falls within a “class of activities” that,
“as a whole,” “substantially affects interstate commerce,”
even if “any specific activity within the class” has no such
effects “when considered in isolation.” Lopez, 514 U. S., at
600 (THOMAS, J., concurring) (emphasis deleted). Accord-
ing to the Court, the final clause of the Hobbs Act’s defini-
tion of commerce embraces this category of activities that,
in the aggregate, substantially affect commerce. See ante,
at 5–6. Any robbery that targets a marijuana dealer, the
Court then holds, affects the type of intrastate activity
that Congress may regulate under its commerce power.
See ante, at 5–9. For at least three reasons, the Court’s
holding is in error.
                              A
  Although our modern precedents (such as Wickard)
embrace the substantial-effects approach, applying that
approach to the Hobbs Act is tantamount to abandoning
any limits on Congress’ commerce power—even the slight
limits recognized by our expansive modern precedents. As
I have explained, if the Hobbs Act is construed to punish a
robbery that by itself affects only intrastate activity, then
the Act defies the constitutional design. See Part I, supra.
  That is true even under our modern precedents. Even
those precedents emphasize that “[t]he Constitution re-
quires a distinction between what is truly national and
what is truly local.” United States v. Morrison, 529 U. S.
598, 617–618 (2000); see Lopez, 514 U. S., at 567–568.
The substantial-effects approach is at war with that prin-
10               TAYLOR v. UNITED STATES

                    THOMAS, J., dissenting

ciple. To avoid giving Congress a general police power,
there must be some limit to what Congress can regulate.
But the substantial-effects approach’s aggregation princi-
ple “has no stopping point.” Id., at 600 (THOMAS, J., con-
curring). “[O]ne always can draw the circle broadly
enough to cover an activity that, when taken in isolation,
would not have substantial effects on commerce.” Ibid.
Under the substantial-effects approach, Congress could,
under its commerce power, regulate any robbery: In the
aggregate, any type of robbery could be deemed to sub-
stantially affect interstate commerce.
   By applying the substantial-effects test to the criminal
prohibition before us, the Court effectively gives Congress
a police power. That is why the Court cannot identify any
true limit on its understanding of the commerce power.
Although the Court maintains that its holding “is limited
to cases in which the defendant targets drug dealers for
the purpose of stealing drugs or drug proceeds,” ante, at 9,
its reasoning allows for unbounded regulation. Given that
the Hobbs Act can be read in a way that does not give
Congress a general police power, see Part I, supra, we
should not construe the statute as the Court does today.
                               B
  Applying the substantial-effects approach is especially
unsound here because it effectively relieves the Govern-
ment of its central burden in a criminal case—the burden
to prove every element beyond a reasonable doubt—and
because the Court’s holding does not follow from even our
broad precedents. The Court reasons that, under Gonza-
lez v. Raich, 545 U. S. 1—a case that rests on substantial-
effects reasoning, see id., at 17–22—“the market for mari-
juana, including its intrastate aspects, is ‘commerce over
which the United States has jurisdiction.’ ” Ante, at 6
(quoting §1951(b)(3)). Therefore, “a robber who affects or
attempts to affect even the intrastate sale of marijuana
                 Cite as: 579 U. S. ____ (2016)          11

                    THOMAS, J., dissenting

grown within the State affects or attempts to affect com-
merce over which the United States has jurisdiction.”
Ante, at 6. As the Court later states, “[W]here the target
of a robbery is a drug dealer, proof that the defendant’s
conduct in and of itself affected or threatened commerce is
not needed. All that is needed is proof that the defend-
ant’s conduct fell within a category of conduct that, in the
aggregate, had the requisite effect.” Ante, at 8.
   Raich is too thin a reed to support the Court’s holding.
Raich upheld the federal Controlled Substances Act’s
regulation of “the intrastate manufacture and possession
of marijuana” for personal medical use, 545 U. S., at 15, on
the view that Congress “had a rational basis for believing
that failure to regulate the intrastate manufacture and
possession of marijuana” would undercut federal regula-
tion of the broader interstate marijuana market, id., at 22.
The Court “stress[ed]” that it did not “need [to] determine
whether [local cultivation and possession of marijuana],
taken in the aggregate, substantially affect[ed] interstate
commerce in fact, but only whether a ‘rational basis’ ex-
ist[ed] for so concluding.” Ibid.
   As an initial matter, Raich did not, as the Court sug-
gests, hold that “the market for marijuana, including its
intrastate aspects, is ‘commerce over which the United
States has jurisdiction.’ ” Ante, at 6 (emphasis added).
Raich held at most that the market for marijuana com-
prises activities that may substantially affect commerce
over which the United States has jurisdiction. See, e.g.,
Raich, supra, at 21–22. Those activities are not necessarily
“commerce,” so Raich’s holding does not establish what the
Hobbs Act’s text requires.
   But even if Raich established that the intrastate aspects
of the marijuana market are “commerce over which the
United States has jurisdiction,” §1951(b)(3), Raich still
would not establish the further point that the Court needs
for its conclusion. Specifically, Raich would not establish
12               TAYLOR v. UNITED STATES

                    THOMAS, J., dissenting

that a robbery affecting a drug dealer establishes, beyond
a reasonable doubt, that the robber actually “obstructs,
delays, or affects” the marijuana market. §1951(a). Raich
did not hold that any activity relating to the marijuana
market in fact affects commerce. Raich instead disclaimed
the need to “determine whether” activities relating to the
marijuana market—even “taken in the aggregate”—
“substantially affect interstate commerce in fact.” 545
U. S., at 22. Raich decided only that Congress had a
rational basis—a merely “ ‘conceivable’ ” basis, FCC v.
Beach Communications, Inc., 508 U. S. 307, 315 (1993)—
for thinking that it needed to regulate that activity as part
of an effective regulatory regime. 545 U. S., at 22. That is
far from a finding, beyond a reasonable doubt, that a
particular robbery relating to marijuana is an activity that
affects interstate commerce. Grafting Raich’s “holding . . .
onto the commerce element of the Hobbs Act” thus does
not lead to the conclusion that “a robber who affects or
attempts to affect . . . the intrastate sale of marijuana
grown within [a] State affects or attempts to affect”—
beyond a reasonable doubt—“commerce over which the
United States has jurisdiction.” Ante, at 6.
   The Court’s analysis thus provides no assurance that
the Government has proved beyond a reasonable doubt
that a Hobbs Act robbery defendant in fact affected com-
merce. And it unnecessarily extends our already broad
precedents.
                             C
   Finally, today’s decision weakens longstanding protec-
tions for criminal defendants. The criminal law imposes
especially high burdens on the Government in order to
protect the rights of the accused. The Government may
obtain a conviction only “upon proof beyond a reasonable
doubt of every fact necessary to constitute the crime with
which [the accused] is charged.” Winship, 397 U. S., at
                 Cite as: 579 U. S. ____ (2016)          13

                    THOMAS, J., dissenting

364. Those elements must be proved to a jury. Amdt. 6;
see Alleyne, 570 U. S., at ___ (opinion of THOMAS, J.) (slip
op., at 3). Given the harshness of criminal penalties on
“the rights of individuals,” the Court has long recognized
that penal laws “are to be construed strictly” to ensure
that Congress has indeed decided to make the conduct at
issue criminal. United States v. Wiltberger, 5 Wheat. 76,
95 (1820) (Marshall, C. J.). Thus, “before a man can be
punished as a criminal under the federal law his case
must be plainly and unmistakably within the provisions of
some statute.” United States v. Gradwell, 243 U. S. 476,
485 (1917) (internal quotation marks omitted). When
courts construe criminal statutes, then, they must be
especially careful. And when a broad reading of a criminal
statute would upset federalism, courts must be more
careful still.   “[U]nless Congress conveys its purpose
clearly,” we do not deem it “to have significantly changed
the federal-state balance in the prosecution of crimes.”
Jones v. United States, 529 U. S. 848, 858 (2000) (internal
quotation marks omitted).
   The substantial-effects test is in tension with these
principles. That test—and the deferential, rational-basis
review to which it is subjected, see Raich, supra, at 22—
puts virtually no burdens on the Government. That
should not come as a surprise because the substantial-
effects test gained momentum not in the criminal context,
but instead in the context in which courts most defer to
the Government: the regulatory arena. E.g., Wickard, 317
U. S., at 113, 122–125, 128–129 (relying on substantial-
effects reasoning to uphold regulatory restrictions on
wheat under the Agricultural Adjustment Act of 1938).
Without adequate reflection, the Court later extended this
approach to the criminal context. In Perez v. United
States, 402 U. S. 146 (1971), for example, the Court ap-
plied the substantial-effects approach to a criminal stat-
ute, holding that Congress could criminally punish
14               TAYLOR v. UNITED STATES

                    THOMAS, J., dissenting

loansharking under its commerce power because
“[e]xtortionate credit transactions, though purely intra-
state, may in the judgment of Congress affect interstate
commerce” when judged as a “class of activities.” Id., at
154 (emphasis deleted); see id., at 151–154, 156–157.
   Even in extending the substantial-effects approach,
however, the Court still tried to impose some of the recog-
nized limits on the Government in the criminal context.
Just a year before it decided Perez, for example, the Court
held that the Government must prove each charged ele-
ment of a crime beyond a reasonable doubt. Winship,
supra, at 364. And the Court shortly thereafter gave a
potentially broad federal statute a narrow reading—a
reading that required a prohibited act to have a “demon-
strated nexus with interstate commerce,” rather than a
lesser showing—based on lenity and federalism. United
States v. Bass, 404 U. S. 336, 349 (1971); see id., at 339,
347–350. Indeed, the Court soon again invoked those
same principles in rejecting a broad interpretation of the
Hobbs Act itself. See United States v. Enmons, 410 U. S.
396, 410–412 (1973) (invoking principles of lenity and
federalism in construing the Hobbs Act not to reach the
use of violence to achieve legitimate union objectives).
   Today, however, the Court fails to apply even those
limits. Today’s decision fails to hold the Government to its
burden to prove, beyond a reasonable doubt, that the
defendant’s robbery itself affected commerce. It fails to
identify language in the Hobbs Act that “ ‘conveys . . .
clearly’ ” Congress’ intention to reach the sorts of local,
small-scale robberies that States traditionally prosecute.
Jones, supra, at 858. And it fails to take our traditionally
careful approach to construing criminal statutes. Given
the problems with the Court’s expansive reading of the
Hobbs Act, we cannot be sure that Taylor’s “case” is “plainly
and unmistakably within the provisions of ” the Act.
Gradwell, supra, at 485 (internal quotation marks omit-
                  Cite as: 579 U. S. ____ (2016)           15

                     THOMAS, J., dissenting

ted). It does not matter that Taylor committed a crime
akin to the one that the Hobbs Act punishes. “It would be
dangerous” to punish someone for “a crime not enumerated
in the statute” merely “because it is of equal atrocity, or of
kindred character, with those which are enumerated.”
Wiltberger, supra, at 96.
  The Court takes that “dangerous” step—and other
dangerous steps—today. It construes the Hobbs Act in a
way that conflicts with the Constitution, with our prece-
dents, and with longstanding protections for the accused.
I would interpret the Hobbs Act in a way that is consistent
with its text and with the Constitution.
                        *    *     * 

  For these reasons, I respectfully dissent.